Per Curiam:

The motion for leave to proceed in forma pau-peris and the petition for writ of certiorari are granted. The judgment of the Supreme Court of Oregon is vacated and the case is remanded for reconsideration in light of Konigsberg v. State Bar of California, 353 U. S. 252, and *953Schware v. Board of Bar Examiners of New Mexico, 353 U. S. 232. See also Brinkerhoff-Faris Co. v. Hill, 281 U. S. 673.
Charles Allan Hart, Jr. and R. W. Nahstoll for petitioner. Hugh L. Biggs and Cleveland C. Cory for the Oregon State Bar and Public, respondent.